DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenon et al. (U.S. Pub. 2008/0114424 A1 hereinafter “Grenon”).
Regarding claim 1, Grenon discloses, a method of treating ocular tissue by application of energy for treating dry eye, the method comprising: providing an energy generating device (e.g. 74), the device further comprising a tip (e.g. 90), the tip having an extension being configured to be inserted posterior to an eyelid (e.g. see Fig. 11); the energy generating device the extension of the tip further comprises an energy element (e.g. 106) thereon providing energy directly to the posterior of the eyelid (e.g. 
Regarding claim 2, Grenon further discloses wherein a shielding extension is provided on the extension comprised of a thermally insulative material such that energy not absorbed by a target tissue is prevented from reaching ocular tissue located posterior to the eyelid (e.g. ¶143).
Regarding claim 3, Grenon further discloses wherein the shielding extension is configured to be inserted posterior to an eyelid between the ocular conjunctiva and palpebral conjunctiva (e.g. see Fig. 11).
Regarding claim 4, Grenon further discloses wherein the tip is a removable tip (e.g. ¶138; “wherein the tip is removable and disposable”).
Regarding claim 8, Grenon discloses a method of treating ocular tissue during application of energy for treating dry eye, the method comprising: providing an energy generating device (e.g. 74), the device further comprising a tip (e.g. 90), the tip being generally U-shaped and being configured to be inserted both anterior and posterior to an eyelid (e.g. see Figs. 12, 31; “wherein the device is generally U shaped”), wherein the tip further comprises a plurality of energy elements thereon (e.g. see Fig. 28); the energy elements energy generating device providing energy directly to one or both of the anterior and the posterior of the eyelid (e.g. ¶¶140-143); the method comprising the steps of: inserting the tip anteriorly and posteriorly of the eyelid prior to applying energy to one or more of the anterior and posterior surfaces of the eyelid (e.g. ¶138); and, 
Regarding claim 9, Grenon further discloses wherein a shielding extension is provided on the posterior portion of the tip and is comprised of a thermally insulative material such that energy not absorbed by a target tissue is prevented from reaching ocular tissue located posterior to the eyelid (e.g. ¶143).
Regarding claim 10, Grenon further discloses wherein the energy generating device further comprises a shaft (e.g. 94) having a distal end portion; the shaft being movable being movable toward and away from the anterior of the eyelid (e.g. ¶201; “shaft is adjustable to apply customizable pressure”); the energy generating device being mounted on the distal end portion of the shaft (e.g. Fig. 12); the method comprising the steps of: moving the shaft distally to contact the anterior of the eyelid (e.g. ¶200); activating the energy-generating device to provide energy to the posterior of the eyelid (e.g. ¶200); and, moving the shaft further distally to apply pressure to the eyelid positioned between the distal portion of the shaft and the tip extension posterior of the eyelid (e.g. ¶201).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenon as applied to claims 1-4 and 8-10 above, and further in view of Kelleher et al. (U.S. Pub. 2015/0057701 hereinafter “Kelleher”).
Regarding claims 5-7, Grenon discloses the claimed including that the heating element can be any known heating means as clearly discloses in paragraph 141, but fails to explicitly describe that the heating element is an LED, IPL, RF or ultrasonic.  However, Kelleher teaches that it is known to use LEDs or RF energy as set forth in Paragraphs 119 and 178-179 to provide heating of eyelids and tear ducts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Grenon, with the known heating means as taught by Kelleher, since such a modification would provide the predictable results of substituting one known means of heating tissue with another known means for heating tissue as disclosed by Kelleher.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/REX R HOLMES/           Primary Examiner, Art Unit 3792